DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               AMY MILEN,
                                Appellant,

                                     v.

                              FRANK MILEN,
                                Appellee.

                               No. 4D20-491

                              [March 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nickolaus Hunter Davis, Judge; L.T. Case No. FMCE17-
011519.

  Andrew S. Berman and Jamie Webner of Young, Berman, Karpf &
Gonzalez, P.A., Miami, for appellant.

  Vanessa L. Prieto of Vanessa L. Prieto Law Offices, L.L.C., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.